Citation Nr: 0832209	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-34 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for residuals 
of a left knee injury with chondromalacia patella and status 
post arthroscopic surgery for lateral meniscus tear, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial increased rating for a right 
knee strain with patellar chondromalacia and patellofemoral 
degenerative changes, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty for more than 5 
years, including a period from June 2004 to July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In October 2006, the veteran underwent a VA examination for 
both knees.  The veteran's complaints at the examination 
included left knee locking, instability, and stiffness as 
well as bilateral knee pain and weakness.  Objective 
evaluation findings included crepitation, clicking or 
snapping and grinding in both knees.  Range of motion of both 
knees was, however, normal, and the veteran exhibited no pain 
on these ranges of motion.  

Since the October 2006 examination, the veteran has asserted 
that his service connected bilateral knee disability has 
increased in severity.  Specifically, in the veteran's 
substantive appeal, he asserts that he has experienced 
locking and more severe pain in both knees and that such 
symptoms have required additional medical care since the 
October 2006 VA examination.  

VA's General Counsel has indicated that, when a veteran 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95.  See also Snuffer 
v. Gober, 10 Vet. App. 400, 402-403 (1997) & Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  As the veteran has so 
contended in the present case, the Board finds that an 
additional VA examination is necessary to determine the 
current nature and extent of the veteran's service-connected 
bilateral knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release of information forms where 
necessary, procure copies of records of 
treatment that the veteran has received 
for his knees since October 2006, 
including records from the Tallahassee VA 
facility.  All available records should be 
associated with the claims file.  

2.  Thereafter, schedule the VA Joints 
examination to determine the nature and 
extent of his service connected residuals 
of a left knee injury with chondromalacia 
patella and status post arthroscopic 
surgery for lateral meniscus tear and 
service connected right knee strain with 
patellar chondromalacia and patellofemoral 
degenerative changes.  The claims folder 
and a copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies, including X-rays, should be 
conducted.  

All pathology found on examination due to 
each service connected knee disability 
should be noted in the report of the 
evaluation.  In particular, the examiner 
should discuss any limitation of extension 
and flexion; whether any cartilage is 
dislocated with frequent episodes of 
locking, pain and effusion into the 
joints; and whether there is slight, 
moderate or severe recurrent sublaxation 
or lateral instability of the knees.  A 
complete rationale for any opinion should 
be included.  

In addition, the examiner should discuss 
whether the veteran's service connected 
knee disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination that is attributable to the 
service-connected knee pain.  If feasible, 
this determination should be expressed in 
terms of the degree of additional range of 
motion lost.  The examiner should also 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the veteran uses his knees repeatedly 
over a period of time.  

3.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
issues on appeal.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




